Nader, J.
This matter came on for hearing on the request of the Trumbull County Children Services Board to render a declaratory judgment resolving what it perceives-as a potential conflict in its duties in' complying with R.C. Chapters 1347 and 5153. Upon consideration of the pleadings herein and memoranda of law submitted, this court is of the opinion that no conflict exists between these chapters of law which provide for the right of an individual to inspect kept records containing personal information on that individual and the obligation of county children services boards to keep investigatory records in confidence.
This court believes this issue has been adequately determined in this jurisdiction by Davis v. Trumbull Cty. Children Serv. Bd. (1985), 24 Ohio App. 3d 180, 24 OBR 270, 493 N.E. 2d 1011, wherein that court in a unanimous decision pointed out to this complainant that reasonable access must be given to the files of the children services board. In that opinion the court excerpted these directive words of R.C. 5153.17: “Such records * * * shall be open to inspection * * * by other persons, upon the written permission of the executive secretary.”
It clearly appears that a commonsense reading of these chapters imposes upon the keeper of the records an obligation to provide reasonable access for inspection by an involved party. The executive secretary is directed by statute to grant permission for good cause, considering the directive of confidentiality but favoring a constitutional preference to openness.
If .the executive secretary would conclude that permission should be withheld because of irrelevance, privilege or sensitivity of the material requested, he should so direct and any unresolved conflict upon such request should be determined by a court of competent jurisdiction, as suggested in R.C. 1347.10(B).

Judgment accordingly.